                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Date of Notice: October 24, 2019

UNITED STATES                                              CRIMINAL ACTION

              v.

DONALD D.A. JONES                                          NO. 17-563-01
DONALD ANDREW JONES                                        NO. 19-462

                                           NOTICE

TAKE NOTICE that the above-entitled case has been set for SENTENCING on Monday,
December 16, 2019 at 2:00 p.m. before the Honorable Jan E. DuBois, in Courtroom 12-B,
United States Courthouse, 601 Market Street, Philadelphia, Pennsylvania.

DEFENDANT, WHO IS NOT IN CUSTODY, SHALL APPEAR AS STATED ABOVE. IF
DEFENDANT FAILS TO APPEAR AS DIRECTED, A BENCH WARRANT WILL BE
ISSUED.

At least one (1) week before sentencing, the parties shall file and serve sentencing memoranda
which set forth any legal authority upon which they will rely at sentencing. Any downward
departure motions under § 5K1.1 of the United States Sentencing Guidelines and 18 U.S.C. §
3553(e) shall be filed and served at least one (1) week before sentencing. Motions other than
downward departure motions under § 5K1.1 of the United States Sentencing Guidelines and 18
U.S.C. § 3553(e) shall be filed and served at least two (2) weeks before sentencing. Responses
to any such motions shall be filed and served at least one (1) week before sentencing. One (1)
copy of each sentencing memorandum and each motion and response shall be served on the
Court (Chambers, Room 12613) and the United States Probation Officer when the original is
filed.

                                                Very truly yours,

                                                /s/ Ms. M. Hull
                                                Deputy Clerk to Judge Jan E. DuBois

[] INTERPRETER REQUIRED
THIS PROCEEDING HAS BEEN RESCHEDULED FROM: November 8, 2019

                               Notice to:
                                    Defendant (U.S. Mail)
                                    Alan J. Tauber, Esq. (via email)
                                    Eric L. Gibson, AUSA (via email)
                                    U.S. Marshal (via email)
                                    Michael Lott, Probation Office (via email)
                                    Brittney Brooks, Pretrial Services (via email)
                                    Crystal Wardlaw (via email)
